[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT                      FILED
                        ________________________          U.S. COURT OF APPEALS
                                                            ELEVENTH CIRCUIT
                                                               November 30, 2005
                               No. 04-11921                  THOMAS K. KAHN
                           Non-Argument Calendar                 CLERK
                         ________________________

                  D. C. Docket No. 03-00358-CR-T-27-TGW

UNITED STATES OF AMERICA,


                                                                 Plaintiff-Appellee,

                                    versus

SIDNEY R. BEACHER,

                                                           Defendant-Appellant.


                         ________________________

                  Appeal from the United States District Court
                      for the Middle District of Florida
                       _________________________
                            (November 30, 2005)


Before ANDERSON, HULL and WILSON, Circuit Judges.

PER CURIAM:

     Sidney Beacher appeals his conviction for possession of an unregistered
destructive device, in violation of 26 U.S.C. §§ 5861 and 5871. On appeal, Beacher

argues that the evidence presented at trial was insufficient to support either the

district court’s denial of his motion for judgment of acquittal or the jury verdict

because there was no evidence that the device in question was made to be a

destructive device, pursuant to 26 U.S.C. § 5845. He argues that his device fell

within the § 5845(f) exclusion for devices not designed or redesigned as weapons,

because it was only a firework intended just to produce a loud noise. Pointing to

United States v. Worstine, 808 F.Supp. 663 (N.D. Ind. 1992), and United States v.

Hammond, 371 F.3d 776 (11th Cir. 2004), Beacher argues that, because the design

of the device did not contain extra items intended as shrapnel, it was not a

destructive device. Pointing to characteristics mentioned in Hammond, Beacher

further argues that his device was not designed as a weapon, objectively or

subjectively, because his device did not contain any of the items mentioned in

Hammond that could cause a device to be classified as destructive. Beacher also

contends that his device was used only for the entertainment purpose of creating a

loud noise and had no features that would eliminate the entertainment value of the

device.

      We review “de novo the district court’s denial of a motion for judgment of

acquittal, applying the same standard used in reviewing the sufficiency of the



                                           2
evidence.” United States v. Descent, 292 F.3d 703, 706 (11th Cir. 2002). We must

determine whether, viewing “the facts, and draw[ing] all reasonable inferences

therefrom, in the light most favorable to the government,” a “reasonable fact-finder

could conclude that the evidence established the defendant’s guilt beyond a

reasonable doubt.” United States v. Hansen, 262 F.3d 1217, 1236 (11th Cir. 2001)

(internal quotations and citation omitted); United States v. Pistone, 177 F.3d 957,

958 (11th Cir. 1999).

      To convict a defendant of possession of an unregistered destructive device,

in violation of § 5861(d), the government must show that the defendant knowingly

possessed a destructive device that was not registered. United States v. Crawford,

906 F.2d 1531, 1534 (11th Cir. 1990). The government also must prove that the

defendant knew of the features of his device that brought it within the scope of the

statute. Staples v. United States, 511 U.S. 600, 619, 114 S.Ct. 1793, 1804, 128

L.Ed.2d 608 (1994). However, the government is not required to prove that the

defendant knew that the device was a “firearm” within the meaning of the statute

or that registration was required. United States v. Owens, 103 F.3d 953, 956 (11th

Cir. 1997).

      Under § 5845(f), a destructive device is, in relevant part, any (1) explosive

bomb, (2) weapon, by whatever name known, that will, or that readily may be



                                          3
converted to, “expel a projectile by the action of an explosive or other propellant,

the barrel or barrels of which have a bore of more than one-half inch in diameter,”

or (3) “combination of parts either designed or intended for use in converting any

device into a destructive device as defined.” 26 U.S.C. § 5845(f)(1)(A), (2), and

(3). “The term ‘destructive device’ shall not include any device which is neither

designed nor redesigned for use as a weapon,” or “any device, although originally

designed for use as a weapon, which is redesigned for use as a signaling,

pyrotechnic, line throwing, safety, or similar device.” Id. In determining whether

a device is designed or redesigned for use as a weapon, the critical inquiry is:

      whether the device, as designed, has any value other than as a weapon.
      In this inquiry, the presence of design features that eliminate any
      claimed entertainment or other benign value supports a finding that
      the device was designed as a weapon. On the other hand, evidence
      that does not unambiguously support the inference that the explosive
      device has no legitimate social value or use does not support a finding
      that the device was designed as a weapon.

Hammond, 371 F.3d at 781. Design features that could support a finding that a

device was designed as a weapon include objects that could act as shrapnel upon

explosion, injuring those in the vicinity, and the expulsion of projectiles. Id. at

780-81.

      Because a reasonable fact-finder could conclude that the evidence

established beyond a reasonable doubt that Beacher knowingly possessed an



                                           4
unregistered destructive device while knowing of its destructive characteristics, the

evidence was sufficient. Agent Campbell testified at trial that encasing the

sparklers in PVP pipe, as Beacher had done, did nothing to enhance the loud noise

produced by the explosion and instead created plastic shrapnel. He also testified

that the sparklers Beacher used contained sixteen to eighteen grains, compared to

the standard consumer sparkler, which contains only two. Additionally, he

testified that the plastic shrapnel from the bombs could injure a person standing

nearby and inflict property damage. Finally, Campbell testified that the wrapped

sparklers placed in the PVP pipe “as a fragmenting sleeve . . . would definitely

have no social, industrial or commercial value.” Beacher referred to the device as

a pipe bomb and told one of the agents that it needed to be set off in an alley, for

safety reasons. In light of this sufficient testimony, we affirm.

      AFFIRMED.1




      1
          Beacher’s request for oral argument is denied.

                                                5